THE COURT.
Defendant was charged upon three counts with violations of section 288 of the Penal Code and with a prior conviction of a felony in the state of Texas. He was convicted on all the charges with the exception of one of the counts, and has appealed from an order denying his motion for a new trial and the judgment entered on the verdict.
[1] No objection is made to the sufficiency of the evidence to support the charges of violations of the sections of the Penal Code, but it is claimed that section 969b of that code, making certain records evidence of a prior conviction, violates the due process clauses of the state and federal Constitutions.
As shown by the following there is no merit in this contention: 16 Cor. Jur., Criminal Law, secs. 3161, 3162, pp. 1343, 1344; 12 Cor. Jur., Constitutional Law, sec. 879, pp. 1205, 1206; People
v. Sierp, 116 Cal. 249, 251 [48 P. 88]; West v.Louisiana, 194 U.S. 258 [24 Sup. Ct. 650, 48 *Page 647 
L.Ed. 965]; Mobile J.  K.C.R. Co. v. Turnipseed, 219 U.S. 35
[31 Sup. Ct. 136, 55 L.Ed. 78, Ann. Cas. 1912A, 463, 32 L.R.A. (N.S.) 226]; People v. Sickles, 156 N.Y. 541 [51 N.E. 288].
The judgment and order are affirmed.
A petition for a rehearing of this cause was denied by the District Court of Appeal on May 24, 1933.